         Case 1:20-cv-01002-APM Document 116 Filed 07/14/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 CONFEDERATED TRIBES OF THE
 CHEHALIS RESERVATION et al.,

                        Plaintiffs,

        v.                                           Case No. 1:20-cv-1002-APM

 STEVEN MNUCHIN, in his official capacity,

                        Defendant.

 CHEYENNE RIVER SIOUX TRIBE et al.,

                        Plaintiffs,

        v.                                           Case No. 1:20-cv-01059-APM

 STEVEN MNUCHIN, in his official capacity,

                       Defendant.

 UTE INDIAN TRIBE OF THE UINTAH
 AND OURAY INDIAN RESERVATION,

                        Plaintiff,

        v.                                           Case No. 1:20-cv-01070-APM

 STEVEN MNUCHIN, in his official capacity,                 CONSOLIDATED CASES

                       Defendant.

                CHEYENNE RIVER SIOUX PLAINTIFFS’ NOTICE OF APPEAL
       Notice is hereby given that Plaintiffs in Case No. 1:20-cv-01059-APM—Cheyenne River

Sioux Tribe, Rosebud Sioux Tribe, Nondalton Tribal Council, Arctic Village Council, and Native

Village of Venetie (collectively “Cheyenne River Sioux Plaintiffs”)—appeal to the United States

Court of Appeals for the District of Columbia Circuit from the order and final judgment entered

in this action on June 26, 2020, ECF No. 98, and all other orders and rulings entered in this case.

       RESPECTFULLY SUBMITTED this 14th day of July, 2020.


                                                 1
Case 1:20-cv-01002-APM Document 116 Filed 07/14/20 Page 2 of 3




                             /s/ Nicole E. Ducheneaux
                             /s/ Rose Weckenmann
                             Nicole E. Ducheneaux (D.C. Bar No. NE001)
                             Rose Weckenmann (pro hac vice)
                             BIG FIRE LAW & POLICY GROUP LLP
                             1404 South Fort Crook Road
                             Bellevue, NE 68005
                             Telephone: (531) 466-8725
                             Facsimile: (531) 466-8792
                             Email: nducheneaux@bigfirelaw.com

                             Counsel for Plaintiff Cheyenne River Sioux Tribe

                             /s/ Natalie A. Landreth
                             /s/ Erin C. Dougherty Lynch
                             /s/ Matthew N. Newman
                             /s/ Wesley James Furlong
                             /s/ Megan R. Condon
                             Natalie A. Landreth (D.D.C. Bar No.
                             AK0001) Erin C. Dougherty Lynch (pro hac
                             vice) Matthew N. Newman (pro hac vice)
                             Wesley James Furlong (D.D.C. Bar No. AK0003)
                             Megan R Condon (pro hac vice)
                             NATIVE AMERICAN RIGHTS FUND
                             745 West 4th Avenue, Suite 502
                             Anchorage, AK 99501
                             Telephone: (907) 276-2466
                             Facsimile: (907) 276-
                             2466 Email:
                             landreth@narf.org
                             dougherty@narf.org
                             mnewman@narf.org
                             wfurlong@narf.org
                             mcondon@narf.org

                             Counsel for Plaintiffs Rosebud Sioux Tribe,
                             Nondalton Tribal Council, Arctic Village
                             Council, Native Village of Venetie Tribal
                             Government.




                              2
       Case 1:20-cv-01002-APM Document 116 Filed 07/14/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of July, 2020, I electronically filed the foregoing
CHEYENNE RIVER PLAINTIFFS’ NOTICE OF APPEAL with the Clerk of the Court
for the United States District Court for the District of Columbia by using the CM/ECF system.
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.




                                             /s/ Nicole E. Ducheneaux
                                             Nicole E. Ducheneaux (D.C. Bar No.
                                             NE001) BIG FIRE LAW & POLICY
                                             GROUP LLP
                                             1404 South Fort Crook
                                             Road Bellevue, NE 68005
                                             Telephone: (531) 466-8725
                                             Facsimile: (531) 466-8792
                                             Email: nducheneaux@bigfirelaw.com




                                               3
